DISMISS; and Opinion Filed November 30, 2018.




                                                              In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-17-00893-CV

MY THREE SONS, LTD., MY THREE SONS MANAGEMENT, LLC, PRESTONWOOD
     OB/GYN ASSOCIATES, P.A., CHRISTOPHER RIEGEL, MD, P.A., AND
                   CHRISTOPHER RIEGEL, Appellants
                                 V.
           MANHATTAN CONSTRUCTION COMPANY, Appellee

                                On Appeal from the 380th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 380-00626-2017

                                          MEMORANDUM OPINION
                                     Before Justices Evans, Boatright, and O'Neill1
                                             Opinion by Justice Boatright
          Before the Court is the motion of appellants My Three Sons, Ltd., My Three Sons

Management, LLC, Prestonwood Ob/Gyn Associates, P.A., Christopher Riegel, MD, P.A., and

Christopher Riegel to dismiss the appeal.

          We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a).




                                                                 /Jason Boatright/
                                                                 JASON BOATRIGHT
                                                                 JUSTICE
170893F.P05


   1
       The Hon. Michael J. O'Neill, Justice, Assigned
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MY THREE SONS, LTD., MY THREE                      On Appeal from the 380th Judicial District
 SONS MANAGEMENT, LLC,                              Court, Collin County, Texas
 PRESTONWOOD OB/GYN                                 Trial Court Cause No. 380-00626-2017.
 ASSOCIATES, P.A., CHRISTOPHER                      Opinion delivered by Justice Boatright.
 RIEGEL, MD, P.A., AND CHRISTOPHER                  Justices Evans and O'Neill participating.
 RIEGEL, Appellants

 No. 05-17-00893-CV         V.

 MANHATTAN CONSTRUCTION
 COMPANY, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to an agreement by the parties to a different division of costs, it is ORDERED
that appellee MANHATTAN CONSTRUCTION COMPANY recover its costs of this appeal
from appellants MY THREE SONS, LTD., MY THREE SONS MANAGEMENT, LLC,
PRESTONWOOD OB/GYN ASSOCIATES, P.A., CHRISTOPHER RIEGEL, MD, P.A., AND
CHRISTOPHER RIEGEL.


Judgment entered this 30th day of November, 2018.




                                             –2–